Citation Nr: 1613718	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1977 and April 1980 to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit on appeal.

In February 2016, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Factual Background and Analysis

The Veteran contends that his tinnitus had its onset during service and has continued since.  His military occupation was maintenance technician.  He maintains he was not always offered hearing protection while in service and rarely wore it.  He denied any significant post-service noise exposure.  VA has conceded the Veteran was exposed to noise during service.  

The Veteran's service treatment records are devoid of any complaints of tinnitus, and the Veteran reported its onset in 1981.  Since service, the Veteran has been diagnosed as having tinnitus.   

In conjunction with this claim, he was provided a fee-basis VA examination in March 2011, during which the examiner diagnosed tinnitus.  He opined that the Veteran's tinnitus was less likely than not due to noise exposure during service.  The examiner, however, provided no rationale for his opinion.  

The Veteran has competently and credibly reported the onset of his tinnitus during and since service, and the only opinion of record does not include any rationale.  As such, the March 2011 opinion is afforded little probative weight.  

Although the Veteran was not treated in service or for many years thereafter, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for tinnitus.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for bilateral hearing loss disability.

During his March 2011 fee-basis audiological examination, the Veteran's bilateral hearing loss did not reach a level considered disabling for VA purposes.  See 38 C.F.R. § 3.385.  

In December 2015, the Veteran underwent a VA audiology evaluation, and his puretone thresholds were not considered disabling for VA purposes.  His word recognition test scores, however, were 84 percent in the right ear and 88 percent in the left ear.  Under 38 C.F.R. § 3.385, if the Veteran's speech discrimination scores are less than 94 percent, they are considered disabling for VA purposes.  A copy of the audiogram results submitted in February 2016 contains a handwritten note indicating that these scores were obtained using the Marland CNC test, as required by 38 C.F.R. § 4.85.

In light of these scores, the Board finds that a new VA examination is required to obtain an opinion as to the nature and etiology of any bilateral hearing loss disability present during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination regarding his claimed bilateral hearing loss.  The electronic claims file should be made available to the examiner and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a bilateral hearing loss disability that was caused or aggravated by his military service.

For purposes of this examination, the examiner is asked to presume the Veteran had noise exposure during service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


